  19-01294-scc      Doc 22-2    Filed 08/26/19 Entered 08/26/19 21:02:02               Proposed
                                      Order Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                         )
 In re:                                  )                 Chapter 15
                                         )
 PERFORADORA ORO NEGRO, S. DE R.L. DE )                    Case No. 18-11094 (SCC)
 C.V., et al.,                           )
                                         )
                          Debtors.       )
                                         )
                                         )
 GONZALO GIL-WHITE, PERSONALLY AND )                       Adv. Pro. No. 19-01294 (SCC)
 IN HIS CAPACITY AS FOREIGN              )
 REPRESENTATIVE OF PERFORADORA ORO )
 NEGRO, S. DE R.L. DE C.V. AND           )
 INTEGRADORA DE SERVICIOS
 PETROLEROS ORO NEGRO, S.A.P.I. DE C.V., )
                                         )
 Plaintiff,                              )
 v.                                      )
                                         )
 ALP ERCIL, et al.,                      )
                                         )
 Defendants.                             )

             [PROPOSED] ORDER GRANTING SINGAPORE DEFENDANTS’
                            MOTION TO DISMISS

             WHEREAS, Plaintiff Gonzalo Gil-White, personally and in his capacity as

Foreign Representative of Perforadora Oro Negro, S. de R.L. de C.V. and Integradora de

Servicios Petroleos Oro Negro, S.A.P.I. de C.V. (with his successor and assigns, the

“Plaintiff”) commenced this adversary proceeding against, among others, Defendants Oro

Negro Primus, Oro Negro Laurus, Oro Negro Fortius, Oro Negro Decus, and Oro Negro

Impetus, Roger Bartlett, Roger Hancock, and Hunter Cochrane, Jr. (together, the

“Singapore Defendants”) by filing a Complaint on June 6, 2019 (the “Complaint”);



25995739.2
  19-01294-scc       Doc 22-2    Filed 08/26/19 Entered 08/26/19 21:02:02           Proposed
                                       Order Pg 2 of 2



             WHEREAS, On August 26, 2019, the Singapore Defendants filed a motion to

dismiss the Complaint and a memorandum of law in support thereof (the “Motion to

Dismiss”);

             WHEREAS, the Plaintiff filed pleadings in opposition to the Motion to

Dismiss and the Singapore Defendants filed a reply in further support of the Motion to

Dismiss, and

             WHEREAS, the Court considered all pleadings, objections and replies filed in

respect of the Motion to Dismiss, and held a hearing on the motion to dismiss on [DATE];

             And upon all pleadings, arguments of counsel and the record of the hearing,

             IT IS HEREBY ORDERED as follows:

             1. The Motion to Dismiss is granted in all respects.

             2. The Complaint as against the Singapore Defendants shall be and hereby is

             dismissed with prejudice.



 Dated: New York, New York
        [DATE]



                                           THE HONORABLE SHELLEY C. CHAPMAN
                                           UNITED STATES BANKRUPTCY JUDGE
